Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argues 

    PNG
    media_image1.png
    188
    587
    media_image1.png
    Greyscale


Examiner response
	Going through the 112(f) analysis (MPEP 2181)
	I. A.The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means") (“The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.”).  YES, “module having” .
With respect to the second prong of this analysis, it must be clear that the element in the claims is set forth, at least in part, by the function it performs as opposed to the specific structure, material, or acts that perform the function.”). YES, “wherein the backlight source is configured to be turned on and off repeatedly in a predetermined emitting frequency in a blank period of the liquid crystal display device and to be kept turn-on throughout a display period of the liquid crystal display device, wherein the predetermined emitting frequency is higher than a human eye is aware of” .

C.The Term "Means" or "Step" or the Generic Placeholder Must Not Be Modified By Sufficient Structure, Material, or Acts for Achieving the Specified Function (“Examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term "means" or generic placeholder associated with functional language, unless that term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., "filters"), or (2) otherwise modified by sufficient structure or material for achieving the claimed function. Similarly, examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term "step for" unless that term is modified by sufficient acts for performing the claimed function.”) YES, There are no structures, materials or acts which teach the control “the backlight source is configured to be turned on and off repeatedly in a predetermined emitting frequency in a blank period of the liquid crystal display device and to be kept turn-on throughout a display period of the liquid crystal display device, wherein the predetermined emitting frequency is higher than a human eye is aware of”

So the answer to the question, is yes the Examiner did not assert 112(f) interpretation on “back light source”, only the module.

Applicant argues 

    PNG
    media_image2.png
    216
    606
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    76
    608
    media_image3.png
    Greyscale

Examiner response
	The Examiner agrees the backlight source may be one or more light-emitting diodes (LEDs), one or more cold cathode fluorescent lamps (CCFLs), or another suitable light source .
	Applicant’s plain meaning definition of “backlight module” requires evidence.  Even if the Examiner took (the term "backlight module" in the art is a physical module that provides backlight to a display panel for image display) as a fact, this would lead to a 112 1st rejection, as a backlight module lacks any type of control to provide the function “wherein the backlight source is configured to be turned on and off repeatedly in a predetermined emitting frequency in a blank period of the liquid crystal display device and to be kept turn-on throughout a display period of the liquid crystal display device, wherein the predetermined emitting frequency is higher than a human eye is aware of”.  According to the disclosure [0015] it is the processor which does this.  

	So to reiterate, a 112(f) interpretation of “backlight module” would include a light source that is configured to emit light, a light guide plate that is disposed to guide the light to penetrate into the display panel and a processor configured to execute the instructions to control the backlight module to 
	If Applicant wishes to maintain that “backlight module" in the art is a physical module that provides backlight to a display panel for image display, the Examiner will accept that as a fact and advance a 112 rejection (unless other suitable amendments are made, ie the addition of the processor).

Applicant argues 

    PNG
    media_image4.png
    264
    604
    media_image4.png
    Greyscale

Examiner response
	Purportedly, the Examiner is a person of ordinary skill in the art.  To this Examiner, it is not sufficiently clear.  The disclosure states [0041] “The backlight module 110 is configured to output light for display and fingerprint detection.  The backlight module 110 may have a light source (not shown) that is configured to emit light and a light guide plate (not shown) that is disposed to guide the light to penetrate into the display panel 120” &  [0047] “shown in FIG. 6, in the display period of the display device 100, the light by the backlight module 110 is constantly bright for image display; in the blank period of the display device 100, the light by the backlight module 110 changes from bright to dark and from dark to bright repeatedly for biometric detection.” & [75] “The processor may be, for example, the 

Applicant argues

    PNG
    media_image5.png
    186
    591
    media_image5.png
    Greyscale

Examiner response
	MPEP 2111, During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.
The Examiner has no evidence that Applicant’s definition is the broadest reasonable definition of the term.   Applicant should amend the claim provided there is support (MPEP2111, Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984);).




    PNG
    media_image6.png
    239
    605
    media_image6.png
    Greyscale

Examiner response
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “for biometric detection instead of display”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues

    PNG
    media_image7.png
    226
    601
    media_image7.png
    Greyscale



What limitation is applicant arguing? Why not? What is the difference?
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argue

    PNG
    media_image8.png
    159
    603
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    195
    611
    media_image9.png
    Greyscale

Examiner response
Paragraph 62 states “[0062] For example, the time period T of an image frame comprises a first time phase T1 and a second time phase T2, and based on this, as illustrated in FIGS. 5, 6 and 7, the voltage generation module 101 generates a periodic AC voltage in the first time phase T1; and the voltage generation module 101 generates a constant voltage in the second time phase T2 so as to turn off the backlight source. The time period T of an image frame may only comprise the above-mentioned  it may also further comprise other time period(s), in which, a constant voltage may be provided to turn on the backlight, for example.”
Thus the underlined portions alone meet the first limitation (“a backlight module having a backlight source that is configured to emit backlight, wherein the backlight source is configured to be turned on and off repeatedly in a predetermined emitting frequency in a blank period of the liquid crystal display device and to be kept turn-on throughout a display period of the liquid crystal display device,”).  
	As to “Liu fails to teach turning on the backlight by a constant voltage in other time period to perform fingerprint recognition without display”, It is not clear what limitation applicant is arguing.  Nevertheless, Liu does disclose a periodic AC voltage in the first time phase T1; and a constant voltage in the second time phase T2 so as to turn off the backlight source and may also comprise other time period(s), in which, a constant voltage may be provided to turn on the backlight.  It is explicitly clear, as shown in bold italics above, it is the same frame, not another frame as Applicant alleges.  Even if what Applicant states were factually correct, the point of the argument is not clear.

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662